CARROLL, CHAS., Chief Judge
(dissenting) .
I respectfully dissent. The Millmans did not appear concerned about the adequacy of their mortgage as security for a part of the sale price, and had announced willingness to enter into a subordination agreement to allow refinancing the mortgage obligations ahead of their mortgage. It was only when Greenfield presented an agreement containing terms which the Millmans considered were unfavorable, and more than they had agreed to, that they called upon Greenfield to guarantee payment of their mortgage in return for signing the subordination agreement he proposed.
Stated differently, there was no need for the Millman mortgage to be guaranteed, unless its security should become devaluat-ed by subordination upon refinancing the senior mortgages, under circumstances which, though agreed to by the Millmans, were considered by them to be unwise. I feel that there was no logical place for operation of the Greenfield guarantee when no such refinancing and subordination occurred.